Citation Nr: 1139663	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service connected degenerative disc disease.  

2.  Entitlement to a total rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the RO continued a 40 percent disability rating for the Veteran's service-connected spine disability and denied entitlement to a TDIU.  The Veteran perfected a timely appeal.  

The Veteran and his spouse testified at a June 2011 Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

At the Veteran's June 2011 Board hearing, the Veteran testified that starting three to four years ago, he has had to use a cane anytime he walked.  The Veteran also testified that he has been experiencing constant pain that runs down his back to the backs of his legs.  The Veteran's spouse testified that the Veteran's condition had been getting progressively worse the last three years.  

Since there is evidence that the Veteran's spine disability has worsened since the most recent examination, which was in March 2007, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.  

The Board notes that the issue of TDIU is held in abeyance pending the completion of the requested development, because where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180   (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran a VA orthopedic examination to determine the current severity of the Veteran's service-connected spine disability.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of all applicable rating criteria for these disabilities. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations (e.g., radiating pain into an extremity).  The examiner should also specifically state if ankylosis and muscle spasm are present.  All opinions and conclusions expressed must be supported by a complete rationale in a type-written report.  

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue of entitlement to a rating in excess of 40 percent for service connected spine disability, in the light of all the evidence and pertinent law.  If the benefit sought on appeal remains denied, he and his attorney should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


